Citation Nr: 1043233	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  09-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a heart 
disorder.

2. Entitlement to service connection for a heart disorder, to 
include coronary artery disease.

3. Entitlement to service connection for dizziness.

4. Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to ionizing radiation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and RM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to May 
1946.  He is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

In September 2010, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of the 
hearing is associated with the claims file.

At his hearing, the Veteran testified to recent treatment at a VA 
medical facility, and the records associated with this treatment 
were then added to the claims file.  See 38 C.F.R. § 20.1304 
(2010).  The Board notes that the Veteran waived agency of 
original jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The service connection claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision issued in May 1949, the Board denied a claim 
seeking entitlement to service connection for a heart disorder.

2.  Evidence added to the record since the prior final denial in 
May 1949 is neither cumulative nor redundant of the evidence of 
record at that time and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The May 1949 decision is final; new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a heart disorder.  38 U.S.C. §§ 705, 709 (1946); 
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 19.5 (1949); 
38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

As the Board's decision herein to reopen the claim of entitlement 
to service connection for a heart disorder is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) and the implementing regulations. 


II. Analysis

The Veteran contends that he was diagnosed with a heart disorder 
within one year of service discharge.  Accordingly, he asserts 
that service connection is warranted for a heart disorder.

In a May 1949 decision, the Board denied service connection for a 
heart disorder on the basis that there was no evidence of an 
organic heart disease in service or contemporaneous with that 
decision.  Therefore, the Board denied the claim for service 
connection for a heart disorder.

The Veteran did not appeal this decision.  Thus, the May 1949 
decision is final.  38 U.S.C. §§ 705, 709 (1946); 38 C.F.R. § 
19.5 (1949).

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Veteran filed his claim to reopen in March 2007; thus, the 
definition of new and material evidence applicable to the claim 
is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the May 1949 decision, the Veteran's service 
treatment records and reports of VA examinations were of record.  
The claim was denied because the special cardiology examination 
revealed no organic heart disease and no heart disorder was noted 
in service.  Since the May 1949 decision, the Veteran has 
submitted additional VA and private treatment records, as well as 
a March 2007 letter by Dr. CFE.  The private treatment records 
and letter by Dr. CFE are not relevant to the Veteran's heart 
disorder and the Veteran's statements do not supply any 
information not of record as of May 1949.  However, the VA 
treatment records establish that the Veteran has a diagnosed 
heart disorder, namely coronary artery disease.  A current 
disability was an element of the claim not established in May 
1949.  Therefore, the VA treatment records provide evidence that 
is neither cumulative nor redundant of the evidence of record in 
May 1949 and raise a reasonable possibility of substantiating the 
claim by demonstrating a current disability.  Accordingly, the 
Board concludes that evidence added to the record since the May 
1949 denial is both new and material and that the requirements to 
reopen the claim of entitlement to service connection for a heat 
disorder have been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for a heart 
disorder is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection for a heart 
disorder is granted.

REMAND

Although cognizant of the delay that will result, the Board 
determines that a remand is necessary prior to further 
adjudication of the Veteran's claims for service connection.  
Specifically, the Board finds that there are outstanding, 
relevant treatment records that VA should attempt to obtain.  
Additionally, a VA examination should be scheduled regarding the 
Veteran's coronary artery disease claim.  

At his September 2010 hearing, the Veteran and RM testified to 
the Veteran receiving treatment from multiple physicians and 
facilities; however, only VA treatment records and private 
treatment records from Dr. CFE and Dr. G., which are relevant to 
the dizziness claim, are in the file.  Additional records 
identified at the hearing were from Christian Northeast Hospital, 
Deaconess Hospital (a.k.a Forest Park Hospital), DePaul Hospital, 
St. Louis University Hospital, and St. Mary's Hospital.  These 
records were noted as particularly pertinent to the Veteran's 
coronary artery disease claim, but could contain information 
relevant to the Veteran's other claims.  Therefore, the Board 
finds that a remand of all claims is necessary so that VA may 
attempt to obtain this additional, relevant treatment evidence.   

Further, the Board determines that a VA examination is now in 
order with respect to the Veteran's heart disorder claim.  The 
record demonstrates that there was conflicting medical evidence 
as of the original denial in May 1949 with respect to whether the 
Veteran had a diagnosed heart disorder.  A special cardiac 
examination found no organic heart disease, but prior to that 
examination, he had been diagnosed with sinus arrhythmia and 
sinus tachycardia with murmurs, which were deemed manifestations 
of probable rheumatic heart disease.  The Board determines that 
there is sufficient evidence to warrant a VA examination to 
ascertain whether the Veteran had a heart disorder during service 
or within a year of discharge from service and whether he has a 
current heart disorder that is causally or etiologically related 
to that disorder and/or his military service.   


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Request that the Veteran identify all 
private treatment he has received that is 
relevant to the claims on appeal and that 
he complete a VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for each provider so 
that VA may request the records on his 
behalf.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010)

2.	Schedule the Veteran for a VA examination 
in order to ascertain the etiology of his 
current heart disorder.  The claims file 
should be made available for review, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should respond to the 
following:

a.	Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran had a diagnosed 
heart disorder at the time of service 
discharge or within one year of 
discharge and if so, what disorder? 

b.	Is it at least as likely as not 
(50 percent probability or greater) 
that any heart disorder exhibited by 
the Veteran currently is causally or 
etiologically related to any such 
heart disorder or is otherwise 
directly related to his military 
service?
            
A rationale for any opinion advanced 
should be provided.  The examiner should 
also state what sources were consulted in 
forming the opinion.  

3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claims should be readjudicated, 
to include all evidence received since the 
June 2009 statement of the case.  If any 
claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


